Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/025,321 filed on 09/18/2020.
Claims 1-21 have been examined and are pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10-13, 15, 17-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (U.S. 10565531 B1; Hereinafter “Heller”) in view of Mahaffey et al. (U.S. 9374369 B2; Hereinafter “Mahaffey”).
Regarding claim 1, Heller teaches a computer-implemented method comprising (column 19 line 27-28 “Methods for Pre-Authorizing Access to a Secured Location”): receiving a preauthorization request associated with a verified entity account  and a first access point (secured location) (Heller: column 19 line 64-67 -column 20 line 1-5 “With a properly configured user device (100), a user may request access to a secured location by interacting with an access panel (204) via an optical identifier such as a QR code or barcode presented via the display of a user device (100), transmitting a Bluetooth, Wi-Fi, infrared, or other wireless signal, by selecting the location from an interface of the user device (100), or another method of indicating access to a particular location that is controlled by the system” column 19 line 42-55, “initially, the employee or other party that is to be granted access may configure a device, such as a smart phone, tablet, or other personal electronic device (100) to access or execute the mobile service (102). This configured device (100) may be the individual's personal device or may be a device provided by the employer or administrator of the secured area. Configuration of the mobile service (1700) may also include registration of the user with the mobile service (102), configuration of additional passwords or security challenges to access the mobile service (102), and creation of user accounts and records on a server (214)”));
dynamically updating, predicated on the first mobile device preauthorization being stored in the database and in response to receiving a valid check-in notification from the first mobile device, an access schedule for the first access point (Heller: column 13, line 38-43, “For example, as the facility queue is updated by users checking in, accessing, and exiting the facility, a queue status may be displayed  showing how many users are in queue, whether the facility is currently in use, or estimating arrival times for users traveling towards the location.”, column 7 line 53-55, “It should also be understood that a single location may support multiple virtual queues managing access to multiple resources”); and 
transmitting an access notification (visit package) to the first mobile device in accordance with the access schedule (Heller: column 20 line 53-68, “The system may generate and transmit a visit package (1802) to the visitor via an email address, telephone number, and/or other point of contact. The visit package may include typical information that would be present in a meeting or appointment confirmation, but may also include data that may be used to interface with the secure access system of FIG. 2. The additional data may be an attached application or a link to an application that will allow the user to configure a user device (100) to access or execute the mobile service (102), a visual identifier such as a QR code or barcode, or unique key data that could be transmitted via NFC, Bluetooth, Wi-Fi, or other wireless signal to provide a unique identifier of the user that is requesting access. The additional information contained in the visit package may be installed or retained on the user device (100) of the visitor until the time of the appointment.”).
Heller does not explicitly teach executing, in response to receiving the preauthorization request, a preauthorization request validation flow for the verified entity account; validating, in response to a completion of the preauthorization request validation flow, the preauthorization request; storing, in response to validating the preauthorization request, a first mobile device preauthorization in a database for a first mobile device, wherein the first mobile device is associated with the verified entity account.
However, in an analogous art, Mahaffey teaches executing, in response to receiving the preauthorization request, a preauthorization request validation flow for the verified entity account (Mahaffey: column 23 line 45-51 “The process 400 of FIG. 4A begins with the user of the client making a request to access a resource on or through a target server, act 402. The target server then issues the challenge for authorization through the authentication server, act 404. The user's credentials are then sent to the authentication server by the authorizing client, act 406.”); 
validating, in response to a completion of the preauthorization request validation flow, the preauthorization request (Mahaffey: column 23 line 51- 55 “In decision block 408, the authentication server determines whether or not the credentials are valid and approved. If they are not valid, the requesting client is denied access, act 410. If instead the credentials are approved, then the client is allowed to access the resource, act 412.”); 
storing, in response to validating the preauthorization request, a first mobile device preauthorization (result of authorization) in a database for a first mobile device, wherein the first mobile device is associated with the verified entity account (column 14 line 30-35“. A network provider may add header enrichment to request sent from authorizing client to server, thereby providing additional context to server of device's identity. e.g. device phone number, IMEI, IMSI, or other information added to HTTP header…the authentication server stores the result of authorization for non-repudiation purposes so that a user is not able to deny or repudiate an action. Examples of this method include a bank having a user's voice confirming the transfer; face images; speech, physical signatures; and location information.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Mahaffey into the teaching of Heller to include the validation process of the preauthorization request because it will prevent unauthorized or unlimited use of a resource and will protect the security of the resource and the network (Mahaffey column 1 line 45-47).
Regarding claim 2, Heller in view of Mahaffey teaches the independent claim 1. Heller additionally teaches further comprising: receiving an access point release notification from a second mobile device (Heller: column 12 line 38-43, “If a user chooses to exit the facility (604), a communication may be generated from the user device (100) and communicated to the cloud control platform (110) and then to access control (210), or alternately, from the user device (100) directly to a facility device (212) or access control (210) via Bluetooth, NFC, or another communication…. and a notification to both the vendor, via the facility devices (212), and the next user in the queue that the facility is now available.”); and 
dynamically updating, in response to receiving the access point release notification, the access schedule for the first access point (Heller: column 7 line 53-55, “It should also be understood that a single location may support multiple virtual queues managing access to multiple resources”, column 13 line 38-44, “For example, as the facility queue is updated by users checking in, accessing, and exiting the facility, a queue status may be displayed (706) showing how many users are in queue, whether the facility is currently in use, or estimating arrival times for users traveling towards the location.”).
Regarding claim 3, Heller in view of Mahaffey teaches the independent claim 1. Heller additionally teaches further comprising: transmitting an access token to the first mobile device in accordance with the access schedule (Heller: column 20 line 58-67, “ The additional data may be an attached application or a link to an application that will allow the user to configure a user device (100) to access or execute the mobile service (102), a visual identifier such as a QR code or barcode, or unique key data that could be transmitted via NFC, Bluetooth, Wi-Fi, or other wireless signal to provide a unique identifier of the user that is requesting access. The additional information contained in the visit package may be installed or retained on the user device (100) of the visitor until the time of the appointment.”).	
Regarding claim 5, Heller in view of Mahaffey teaches the independent claim 1.  Heller additionally teaches further comprising: receiving location information for the first mobile device (Heller column 21 line 8-12, “The system may also provide information to administrators at the private business such as the visitor's estimated arrival time, indications that the user may be late or may need to reschedule, and similar information, based on GPS data from the visitor's user device (100).”); and 
predicating validation of the check-in notification on the location information (Heller column 21 line 8-12, “The system may also provide information to administrators at the private business such as the visitor's estimated arrival time, indications that the user may be late or may need to reschedule, and similar information, based on GPS data from the visitor's user device (100).”).
Regarding claim 7, Heller in view of Mahaffey teaches the independent claim 1. Heller additionally teaches further comprising: receiving temporal information for the first access point (Heller, column 11 line 22-32, “when requesting a temporary code, a requesting user may also provide a phone number or email address and may receive a text message or email communication containing one or more of the temporary access code, notifications of when they should proceed to the resource, or information on becoming a regular user of the service and bypassing the need for requesting temporary codes. This temporary code request process could also be initiated by a user sending a text message, email, or other typed message to a location such as a phone number, email address, or other chat service and receiving the temporary code communication in response.”); and 
predicating validation of the check-in notification on the temporal information (Heller: column 11 line 35-41 “It should also be understood that access to the virtual queue through an application, mobile device, kiosk, or other similar device or interface can be combined with manual access to the virtual queue through interaction with a facility attendant, printing or receipt of a QR code or temporary access code, and other manual access implementations.”).
Regarding claim 8, Heller in view of Mahaffey teaches the independent claim 1. Mahaffey teaches further comprising: receiving, with respect to the first access point, a preauthorization flow definition to define requirements for the preauthorization request validation flow (Mahaffey: column 22, line 59-63, “the authentication server matches the return message against validation data to confirm a match between the authorizing client data and pre-defined validation data for the user.”, “The authentication server 102 may be configured to contain certain preference information indicating particular applications/services to manage or categories of apps/services to manage. Enrollment, authentication, authorization for certain services, apps, or categories can then be dynamically controlled. For example, if an application/service for which authorization and authentication is being requested matches certain defined preferences, these preferences determine whether the server automatically grants, denies, or performs additional authorization steps for the request” see also column 16  line 56-68).
Regarding claim 10, Heller in view of Mahaffey teaches the independent claim 1. Heller additionally teaches wherein the preauthorization request is initiated by one of: a visually displayed encoding at the first access point (QR code or barcode presented via the display); a hyperlink on an external web page; and a user interface element on an application interface on the first mobile device (Heller: column 19 line 64-67 -column 20 line 1-5 “a user may request access to a secured location by interacting with an access panel (204) via an optical identifier such as a QR code or barcode presented via the display of a user device (100), transmitting a Bluetooth, Wi-Fi, infrared, or other wireless signal, by selecting the location from an interface of the user device (100), or another method of indicating access to a particular location that is controlled by the system”).
Regarding claim 11, A non-transitory computer-readable media accessible to one or more processors and storing instructions which, when executed by the one or more processors, implement a method comprising (Heller: column 28 line 53-55, “a user interface operable to provide a set of instructions that may be executed by a processor” , “ one or more of: (i) a machine readable medium,”): receiving a preauthorization request associated with a verified entity account and a first access point (Heller: column 19 line 64-67 -column 20 line 1-5 “With a properly configured user device (100), a user may request access to a secured location by interacting with an access panel (204) via an optical identifier such as a QR code or barcode presented via the display of a user device (100), transmitting a Bluetooth, Wi-Fi, infrared, or other wireless signal, by selecting the location from an interface of the user device (100), or another method of indicating access to a particular location that is controlled by the system”, column 19 line 42-55, “initially, the employee or other party that is to be granted access may configure a device, such as a smart phone, tablet, or other personal electronic device (100) to access or execute the mobile service (102). This configured device (100) may be the individual's personal device or may be a device provided by the employer or administrator of the secured area. Configuration of the mobile service (1700) may also include registration of the user with the mobile service (102), configuration of additional passwords or security challenges to access the mobile service (102), and creation of user accounts and records on a server (214)”); 
dynamically updating, predicated on the first mobile device preauthorization being stored in the database and in response to receiving a valid check-in notification from the first mobile device, an access schedule for the first access point (Heller: column 13, line 38-43, “For example, as the facility queue is updated by users checking in, accessing, and exiting the facility, a queue status may be displayed  showing how many users are in queue, whether the facility is currently in use, or estimating arrival times for users traveling towards the location.”); and 
transmitting an access notification to the first mobile device in accordance with the access schedule (Heller: column 20 line 53-68, “The system may generate and transmit a visit package (1802) to the visitor via an email address, telephone number, and/or other point of contact. The visit package may include typical information that would be present in a meeting or appointment confirmation, but may also include data that may be used to interface with the secure access system of FIG. 2. The additional data may be an attached application or a link to an application that will allow the user to configure a user device (100) to access or execute the mobile service (102), a visual identifier such as a QR code or barcode, or unique key data that could be transmitted via NFC, Bluetooth, Wi-Fi, or other wireless signal to provide a unique identifier of the user that is requesting access. The additional information contained in the visit package may be installed or retained on the user device (100) of the visitor until the time of the appointment.”).
Heller does not explicitly teach executing, in response to receiving the preauthorization request, a preauthorization request validation flow for the verified entity account; validating, in response to a completion of the preauthorization request validation flow, the preauthorization request; storing, in response to validating the preauthorization request, a first mobile device preauthorization in a database for a first mobile device, wherein the first mobile device is associated with the verified entity account.
However, in an analogous art, Mahaffey teaches executing, in response to receiving the preauthorization request, a preauthorization request validation flow for the verified entity account (Mahaffey: column 23 line 45-51 “The process 400 of FIG. 4A begins with the user of the client making a request to access a resource on or through a target server, act 402. The target server then issues the challenge for authorization through the authentication server, act 404. The user's credentials are then sent to the authentication server by the authorizing client, act 406.”); 
validating, in response to a completion of the preauthorization request validation flow, the preauthorization request; storing, in response to validating the preauthorization request, a first mobile device preauthorization in a database for a first mobile device, wherein the first mobile device is associated with the verified entity account (Mahaffey: column 23 line 51- 55 “In decision block 408, the authentication server determines whether or not the credentials are valid and approved. If they are not valid, the requesting client is denied access, act 410. If instead the credentials are approved, then the client is allowed to access the resource, act 412.”)
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Mahaffey into the teaching of Heller to include the validation process of the preauthorization request because it will prevent unauthorized or unlimited use of a resource and will protect the security of the resource and the network (Mahaffey column 1 line 45-47).
Regarding claim 12, claim 12 is rejected under the same rational as claim 2.
Regarding claim 13, claim 13 is rejected under the same rational as claim 3.
Regarding claim 15, claim 15 is rejected under the same rational as claim 5.
Regarding claim 17, claim 17 is rejected under the same rational as claim 7.
Regarding claim 18, claim 18 is rejected under the same rational as claim 8.
Regarding claim 20, claim 20 is rejected under the same rational as claim 10.
Regarding claim 21, Heller teaches a system comprising: a mobile device (Heller: column 3 line 47-53, fig. 1“A user device (100) implements or is in communication with a mobile service (102). The user device (100) may be a tablet, smart phone, laptop computer, desktop computer, smart watch, standalone kiosk, vehicle infotainment system, or other device having similar or sufficient processing, storage, and communication capabilities”); 
a database (Heller: column 5 line 36-39, “It should also be understood that one or more of the systems or components in FIG. 1 may have additional elements such as power sources, storage devices, databases, communication devices, or other components necessary to perform the disclosed functions.”); 
one or more processors (Heller: column 28 line 54-56,“a user interface operable to provide a set of instructions that may be executed by a processor”); and 
one or more non-transitory computer-readable media accessible to the system, and storing instructions which, when executed by the system, cause the system to (Heller: column 38 line 8-11, “The system of Example 54, wherein the temporary access device comprises one or more of: (i) a machine readable medium,”): receive a preauthorization request associated with a verified entity account and an access point, wherein the verified entity account is associated with the mobile device (Heller: column 19 line 64-67 -column 20 line 1-5 “With a properly configured user device (100), a user may request access to a secured location by interacting with an access panel (204) via an optical identifier such as a QR code or barcode presented via the display of a user device (100), transmitting a Bluetooth, Wi-Fi, infrared, or other wireless signal, by selecting the location from an interface of the user device (100), or another method of indicating access to a particular location that is controlled by the system”, column 19 line 42-55, “initially, the employee or other party that is to be granted access may configure a device, such as a smart phone, tablet, or other personal electronic device (100) to access or execute the mobile service (102). This configured device (100) may be the individual's personal device or may be a device provided by the employer or administrator of the secured area. Configuration of the mobile service (1700) may also include registration of the user with the mobile service (102), configuration of additional passwords or security challenges to access the mobile service (102), and creation of user accounts and records on a server (214)”); 
receive a valid check-in notification from the mobile device (Heller: column 8 line 27-33, “When a user arrives at a facility, the system allows a user to gain access (304) to the facility, via an interface such as that shown in FIGS. 11-13. A check-in button (908) allows a user to enqueue for the location while traveling to the location, or upon arriving at the location, depending upon the particular version”)
dynamically update, predicated on the preauthorization for the mobile device being stored in the database and in response to receiving the valid check-in notification, an access schedule for the access point (Heller: column 13, line 38-43, “For example, as the facility queue is updated by users checking in, accessing, and exiting the facility, a queue status may be displayed  showing how many users are in queue, whether the facility is currently in use, or estimating arrival times for users traveling towards the location.”); and 
transmit an access notification to the mobile device in accordance with the access schedule (Heller: column 20 line 53-68, “The system may generate and transmit a visit package (1802) to the visitor via an email address, telephone number, and/or other point of contact. The visit package may include typical information that would be present in a meeting or appointment confirmation, but may also include data that may be used to interface with the secure access system of FIG. 2. The additional data may be an attached application or a link to an application that will allow the user to configure a user device (100) to access or execute the mobile service (102), a visual identifier such as a QR code or barcode, or unique key data that could be transmitted via NFC, Bluetooth, Wi-Fi, or other wireless signal to provide a unique identifier of the user that is requesting access. The additional information contained in the visit package may be installed or retained on the user device (100) of the visitor until the time of the appointment.”).
Heller does not explicitly teach execute, in response to receiving the preauthorization request, a preauthorization request validation flow for the verified entity account; validate, in response to a completion of the preauthorization request validation flow, the preauthorization request; store, in response to validating the preauthorization request, a preauthorization for the mobile device in the database.
However, in an analogous art, Mahaffey teaches execute, in response to receiving the preauthorization request, a preauthorization request validation flow for the verified entity account (Mahaffey: column 23 line 45-51 “The process 400 of FIG. 4A begins with the user of the client making a request to access a resource on or through a target server, act 402. The target server then issues the challenge for authorization through the authentication server, act 404. The user's credentials are then sent to the authentication server by the authorizing client, act 406.”); 
validate, in response to a completion of the preauthorization request validation flow, the preauthorization request (Mahaffey: column 23 line 51- 55 “In decision block 408, the authentication server determines whether or not the credentials are valid and approved. If they are not valid, the requesting client is denied access, act 410. If instead the credentials are approved, then the client is allowed to access the resource, act 412.”); 
store, in response to validating the preauthorization request, a preauthorization for the mobile device in the database (column 14 line 13-35“ the authorizing client sends the results to the authentication server. This may be done in one of several methods, such as the client authenticates using any of methods described herein (e.g., relay of known credential, hardware ID digitally signing response using client's private key, where public key known to server) and provides result data over SSL/TLS to the server. A network provider may add header enrichment to request sent from authorizing client to server, thereby providing additional context to server of device's identity. e.g. device phone number, IMEI, IMSI, or other information added to HTTP header…the authentication server stores the result of authorization for non-repudiation purposes so that a user is not able to deny or repudiate an action. Examples of this method include a bank having a user's voice confirming the transfer; face images; speech, physical signatures; and location information.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Mahaffey into the teaching of Heller to include the validation process of the preauthorization request because it will prevent unauthorized or unlimited use of a resource and will protect the security of the resource and the network (Mahaffey column 1 line 45-47).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (U.S. 10565531 B1; Hereinafter “Heller”) in view of Mahaffey et al. (U.S. 9374369 B2; Hereinafter “Mahaffey”), and further in view of Todasco et al. (U.S. 20210004785 A1; Hereinafter “Todasco”).
Regarding claim 4, Heller in view of Mahaffey teaches the dependent claim 3. 
Heller additionally teaches further comprising one of: 21 displaying the access token as a visual code on the first mobile device(Heller: column 21 line 18-23, “the private business may have an optical reader that scans a QR code or other optical code on the visitor's user device (100), with the QR code or other optical code having been sent to the visitor as part of the visit package (1802) referred to above.”).
Heller in view of Mahaffey does not explicitly teach transmitting the access token from the first mobile device to a second mobile device using a near field communication signal.
In an analogous art, Todasco teaches transmitting the access token from the first mobile device to a second mobile device using a near field communication signal (Todasco: para[0017], “the first device may then generate and/or transmit the data token or other data required at the merchant location to the second device, or may store the data token or other data locally and/or to the token device for retrieval by the second device.”, para[0016], “The token device may also include additional features, hardware, and/or software as necessary, and may utilize one or more short range wireless communication protocols or standards to communicate with other devices, including the first device and the second device, through near field communications (NFC)”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Todasco into the modified teaching of Heller to include teach transmitting the access token from the first mobile device to a second mobile device using a near field communication signal because the process may be protected from use and/or manipulation by the second user to preserve the integrity of the data in the first token for the first user and/or prevent misuse of the first token by the second user. (Todasco: para [0028]).
Regarding claim 14, claim 14 is rejected under the same rational as claim 4.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (U.S. 10565531 B1; Hereinafter “Heller”) in view of Mahaffey et al. (U.S. 9374369 B2; Hereinafter “Mahaffey”), and further in view of Woodard et al. (U.S. 20220044800 A1; Hereinafter “Woodard”).
Regarding claim 6, Heller in view of Mahaffey teaches the dependent claim 5. 
Heller in view of Mahaffey does not explicitly teach querying an external database for location information for the first access point using a web applications programming interface key; wherein the predicating validation of the check-in notification is conducted using the location information for the first access point and the location information for the first mobile device.
However, in an analogous art, Woodard teaches querying an external database for location information for the first access point using a web applications programming interface key Woodard :para [0031], “In response to the showing agent's 122 selection input, at 608, the remote software application 302 selects one showing appointment from the set. At 610, the remote software application 302 determines the geographical location of the listing of the selected showing appointment. In one implementation, the geographical location is provided as part of the showing appointment data received at 604. In a different implementation, it is requested from the server software application 212. For instance, it is part of the listing data of the listing that is provided to the remote software application 302 separate from the showing appointment data.”); and 
wherein the predicating validation of the check-in notification is conducted using the location information for the first access point and the location information for the first mobile device (Woodard :para [0032], “At 614, based on a geofence of the listing 132 and the GPS locations of the listing 132 and the remote device 120, the remote software application 302 determines whether the remote device 120 is within the geofence of the listing 132. The geofence defines a range around the listing 132”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Woodard into the modified teaching of Heller to include querying an external database for location information for the first access point using a web applications programming interface key; wherein the predicating validation of the check-in notification is conducted using the location information for the first access point and the location information for the first mobile device because it  improved real estate property showing appointment management system that limits showing of listings when a showing contact exhibits a symptom of a virus (Woodard: para [006]).
Regarding claim 16, claim 16 is rejected under the same rational as claim 6.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Heller (U.S. 10565531 B1; Hereinafter “Heller”) in view of Mahaffey et al. (U.S. 9374369 B2; Hereinafter “Mahaffey”), in view of Ren et al. (U.S. 10777029 B1; Hereinafter “Ren”), and further in view of Garzella (U.S. 20150066342 A1; Hereinafter “Garzella”).
Regarding claim 9, Heller in view of Mahaffey teaches the independent claim 1. 
Heller in view of Mahaffey does not explicitly teach storing, in response to validating a second preauthorization request, a second mobile device preauthorization in the database for a second mobile device, wherein the second mobile device is associated with a second verified entity account; transmitting a second access notification to the second mobile device in accordance with the access schedule.
However in an analogous art, Ren teaches storing, in response to validating a second preauthorization request, a second mobile device preauthorization in the database for a second mobile device, wherein the second mobile device is associated with a second verified entity account (Ren: column 7 line 28-36 “Based on the guest information 128, the service provider 102 may generate and maintain a guest profile 130 for each guest 110 that has been authorized access to the structure 116 by the owner 106. The guest profile 130 (or user profile) may store the guest information 128, which may include the identity of the guests 110 in which access to the structure 116 is to be authorized (i.e., guest IDs 132), one or more telephone numbers 134 of each of the guests 110, and/or an access schedule 136 for each of the guests 110.”, column 5 line 23-26, “The owner device(s) 108 may also be referred to herein as a “primary user device” or a “first user device,” and the guest device(s) 112 may be referred to herein as a “secondary user device(s)” or a “second user device(s),”); 
transmitting a second access notification to the second mobile device in accordance with the access schedule (Ren: column 7 line 44-54, “The service provider 102 may also generate an access code 138 (or short code) for each guest 110, where the access code 138 may be any number and combination of characters (e.g., letters, numbers, symbols, etc.) that the guest 110 is to subsequently use in order to gain access to the structure 116. Upon generation, and as shown in FIG. 1, the access code 138 for a guest 110 may be provided to that guest 110, such as via a text or SMS message. In some embodiments, the service provider 102/content server(s) 104 and/or the owner 106/owner device(s) 108 may provide the access code 138 to the guest device(s) 112 of the guest 110” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Ren into the modified teaching of Heller to include storing, in response to validating a second preauthorization request, a second mobile device preauthorization in the database for a second mobile device, wherein the second mobile device is associated with a second verified entity account because it will reduce the risk of unauthorized access of the structure (Ren: column 19 line 60-63).
Heller in view of Mahaffey and further in view of Ren does not explicitly teach dynamically updating, predicated on the second mobile device preauthorization being stored in the database and in response to receiving a second valid check-in notification from the second mobile device, the access schedule for the first access point.
However in an analogous art, Garzella teaches dynamically updating, predicated on the second mobile device preauthorization being stored in the database and in response to receiving a second valid check-in notification from the second mobile device, the access schedule for the first access point(Garzella: claim 1, “receiving a request to schedule a block of time for the flight from a user; creating a first flight event and scheduling the block of time and a flight resource for the first flight event; creating a master flight record for the first flight event when the first flight event is checked-out; receiving check-in data for the first flight event and updating the master flight record with the check-in data; receiving a request to add a second flight event that is associated with the first flight event, wherein the second flight event and a second master flight record are created; receiving check-in data for the second flight event; and updating the second master flight record with the check-in data for the second flight event.” See also para [0062]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Garzella into the modified teaching of Heller to include dynamically updating, predicated on the second mobile device preauthorization being stored in the database and in response to receiving a second valid check-in notification from the second mobile device, the access schedule for the first access point because it will provide a better record management (Garzella: para [0019]).
Regarding claim 19, claim 19 is rejected under the same rational as claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 10565531 B1, Facility And Resource Access System.
US20160021233 A1, Quick Code Scheduling for Mobile Devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437     

/KRISTINE L KINCAID/            Supervisory Patent Examiner, Art Unit 2437